852 F. Supp. 5 (1993)
Joseph RICCIO, Petitioner,
v.
Terence GRAY, Respondent.
93 Civ. 9420 (CBM).
United States District Court, S.D. New York.
October 28, 1993.


*6 MEMORANDUM OPINION
MOTLEY, District Judge.
Petitioner, Joseph Riccio, has alleged that this court has subject matter jurisdiction pursuant to § 10 of the Federal Arbitration Act, 9 U.S.C. § 10. However, "section 10 of the Arbitration Act does not confer subject matter jurisdiction on the district court." Harry Hoffman Printing, Inc. v. Graphic Communications, Intern. Union, Local 261, 912 F.2d 608, 611 (2d Cir.1990); see also Southland Corp. v. Keating, 465 U.S. 1, 15 n. 9, 104 S. Ct. 852, 861 n. 9, 79 L. Ed. 2d 1 (1984); Moses H. Cone Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 25 n. 32, 103 S. Ct. 927, 942 n. 32, 74 L. Ed. 2d 765 (1983); Drexel Burnham Lambert, Inc. v. Valenzuela Bock, 696 F. Supp. 957, 959-61 (S.D.N.Y.1988) (Southland, Moses, and Drexel, all cases which construe §§ 3 and 4 as not granting jurisdiction, apply to § 10). "There must be an independent basis of jurisdiction before a district court may entertain petitions under the Act." Harry Hoffman, 912 F.2d at 611.
A federal court is granted subject matter jurisdiction when the cause of action involves a federal question or when diversity jurisdiction exists. Jurisdiction lies in federal courts for actions "arising under" federal law. 28 U.S.C. § 1331. "[T]o determine whether the court has federal question jurisdiction to decide the case, the complaint must contain either a federal cause of action or state a cause of action embodying a substantial federal question." City of New York v. Rapgal Associates, 703 F. Supp. 284, 287 (S.D.N.Y.1989) (citing West 14th Street Commercial Corp. v. 5 West 14th Street Owners Corp., 815 F.2d 188, 192-193 (2d Cir.1987) cert. denied, 484 U.S. 850, 108 S. Ct. 151, 98 L. Ed. 2d 107 (1987), and cert. denied, 484 U.S. 871, 108 S. Ct. 200, 98 L. Ed. 2d 151 (1987)).
Federal courts have diversity jurisdiction over all civil actions where the amount in controversy exceeds $50,000 and is between citizens of different states. 28 U.S.C. § 1332.
The cause of action underlying the arbitration award here is neither a federal cause of action nor a cause of action embodying a substantial federal question. Being that the amount in controversy is less than $9,000 and no other independent basis for subject matter jurisdiction exists, this case will be dismissed.